Citation Nr: 0412392	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  94-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an effective date earlier than April 23, 1992, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

(The issue of whether a May 1986 Board of Veterans' Appeals 
(Board) decision should be reversed or revised on the grounds 
of clear and unmistakable error, and the claim of entitlement 
to waiver of recovery of an overpayment of compensation 
benefits, to include the issue of whether the waiver was 
properly created, are the subjects of separate decisions of 
the Board.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter originally came before the Board on appeal from 
an April 1994 rating decision by the RO in Baltimore, 
Maryland, that, inter alia, granted service connection for 
PTSD, effective April 23, 1992.  A notice of disagreement 
with respect to the effective date assigned for the 
establishment of service connection for this disorder was 
received in August 1994.  A statement of the case (SOC) was 
issued in June 1995.  A substantive appeal was received from 
the veteran in July 1995.  

In February 1997, the veteran offered testimony during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.  
In March 1997, the Board remanded this matter for further 
development.  

Jurisdiction over the present matter initially was with the 
RO in Baltimore, Maryland, then the RO Huntington, West 
Virginia.  This issue was last addressed by the RO in 
Washington, D.C.  It appears that the veteran now resides in 
Maryland.   

In April 2000, the Board denied the veteran's claim for an 
effective date earlier than April 23, 1992 for the award for 
service connection for PTSD.  The veteran appealed the denial 
of his claim to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2001, counsel for the 
Secretary of Veterans Affairs filed a Motion for Remand and 
to Stay Proceedings (motion), requesting that the Court 
vacate the Board decision and remand the earlier effective 
date claim; the appellant did not oppose the motion.  In a 
May 2001 Order, the Court granted the motion for remand, 
vacating the Board's April 2000 decision, and remanding the 
earlier effective date issue for proceedings consistent with 
the motion.

In July 2002, the Board again denied this claim.  The veteran 
again appealed the denial of his claim to the Court.  In 
November 2003, counsel for the Secretary of Veterans Affairs 
and the veteran's attorney filed a Joint Motion for Remand 
(joint motion), requesting that the Court vacate the July 
2002 Board decision and remand the earlier effective date 
claim.  In a November 3003 Order, the Court granted the joint 
motion, vacating the Board's July 2002 decision, and 
remanding the earlier effective date issue for proceedings 
consistent with the joint motion.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

The basis for the November 2003 joint motion is that, prior 
to the July 2002 Board decision, VA did not meet all 
applicable notice requirements.  

In this regard, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In January 2004, the veteran's attorney waived the right to 
have his brief to the Court addressed by the RO in the first 
instance.  That notwithstanding, the Board finds that further 
RO action is needed to satisfy the duties to notify imposed 
by the VCAA and its implementing regulations.  

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently under consideration, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103; see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also clearly request that 
the veteran submit all pertinent records in his possession.  

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for an 
effective date earlier than April 23, 
1992, for the grant of service connection 
for PTSD.  The letter should include a 
summary of the evidence currently of 
record (as well as that requested, but 
not yet received) that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate it.  


To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for disabilities 
affecting the low back, hip, and feet 
that are not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim during the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority. 

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC (to include 
citation to any additional legal 
authority considered, and clear reasons 
and bases for all determinations), and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




